DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a CON of 14/610,777 (now PAT 10572863) filed on 01/30/2015.

Terminal Disclaimer
The terminal disclaimer filed on 03/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Double Patenting rejection has been withdrawn.

Status of Claims
	Claims 1-30 are currently pending and allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see Remarks, filed on 12/11/2020, with respect to rejection under 35 U.S.C. 103 have been fully considered and are persuasive.  Examiner agrees that the cited references fail to teach “monitoring the data store to track the raw machine data corresponding to the processed machine data maintained in the data store” and “based on the processed machine data maintained in the data store, assigning to the account a storage consumption that is a size of the raw machine data corresponding to the processed machine data maintained in the data store, the size of the raw machine data being different from a storage footprint of the processed machine data maintained in the data store”, as required by the amended independent claims.  Examiner agrees that Das teaches comparing the size of the of processed data size (i.e. storage footprint of the processed data maintained in the data store), rather than the size of the raw machine data, to the threshold.  Leggette teaching is unclear whether it assigns a storage consumption that matches the raw machine data size.  Column 7 line 17-19 of Leggette, as quoted by Applicant, does appear to suggest assigning a storage consumption that matches the storage footprint (i.e. processed data size) for the account.  In addition, Heidel also fails to mention assigning the account a storage consumption.  Rather, Heidel teaches where to store the data based on its size.  Examiner has conducted new search, but no relevant prior art is found.  Accordingly, the rejection under 35 U.S.C. 103 has been withdrawn. 
Examiner also would like to point to the Patent Board Decision of the parent application 14/610,777 filed on 08/16/2019.  In the paper, the PTAB reversed Examiner’s rejection under 35 U.S.C. 101 for the parent claims with similar limitations to the present claims.  The PTAB sided with the Applicant that instead of tracking the storage footprint like conventional system, the claimed technique tracks the data taken in, thereby reducing the complexity of conventional tracking techniques in raw machine data storage and management systems.  And by reducing the complexity of tracking techniques, the claimed technique represents an improvement in data storage technology.  For similar reason, no rejection under 35 U.S.C. 101 is cited.
	For these reason, claims 1-30 are in condition of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
MAR-2021